
	

113 HR 5068 IH: United States Civil Rights Trail Special Resource Study Act of 2013
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5068
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. Clay introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To require the Secretary of the Interior to conduct a special resource study regarding the proposed
			 United States Civil Rights Trail, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the United States Civil Rights Trail Special Resource Study Act of 2013.
		2.Special resource study regarding proposed United States Civil Rights Trail
			(a)Study RequiredThe Secretary of the Interior shall conduct a special resource study for the purpose of evaluating
			 a range of alternatives for protecting and interpreting sites associated
			 with the struggle for civil rights in the United States, including
			 alternatives for potential addition of some or all of the sites to the
			 National Trails System.
			(b)ConsultationThe Secretary shall conduct the special resource study in consultation with appropriate Federal,
			 State, county, and local governmental entities.
			(c)Study requirementsThe Secretary shall conduct the study required under subsection (a) in accordance with section 8(c)
			 of Public Law 91–383 (16 U.S.C. 1a–5(c)) and section 5(b) of the National
			 Trails System Act (16 U.S.C. 1244(b)), as appropriate.
			(d)Study ObjectivesIn conducting the special resource study, the Secretary shall evaluate alternatives for achieving
			 the following objectives:
				(1)Identifying the resources and historic themes associated with the movement to secure racial
			 equality in the United States for African Americans that, focusing on the
			 period from 1954 through 1968, challenged the practice of racial
			 segregation in the Nation and achieved equal rights for all American
			 citizens.
				(2)Making a review of existing studies and reports, such as the Civil Rights Framework Study, to
			 complement and not duplicate other studies of the historical importance of
			 the civil rights movements that may be underway or undertaken.
				(3)Establishing connections with agencies, organizations, and partnerships already engaged in the
			 preservation and interpretation of various trails and sites dealing with
			 the civil rights movement.
				(4)Protecting historically significant landscapes, districts, sites, and structures.
				(5)Identifying alternatives for preservation and interpretation of the sites by the National Park
			 Service, other Federal, State, or local governmental entities, or private
			 and nonprofit organizations, including the potential inclusion of some or
			 all of the sites in a National Civil Rights Trail.
				(6)Identifying cost estimates for any necessary acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives developed under the
			 special resource study.
				(e)ReportNot later than 3 years after the date on which funds are made available to carry out this section,
			 the Secretary shall submit to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a report containing the results of the study conducted under
			 subsection (c) and any recommendations of the Secretary with respect to
			 the route.
			
